DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6, 8, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Markush group for filter membrane material in the claims is improper in claims 1 and 18. The line: “wherein the filter membrane is a porous asymmetrical membrane,” is repeated in claim 1.
Claims recite “at least one polymer that is hydrophilic and is formed as a mixture or copolymer with at least one polymer from the group of …[list of unrelated polymers] … and mixtures and copolymers thereof.” This is indefinite because:
(1) Mixtures and copolymers thereof is indefinite because it is unclear how many of these listed polymers can actually form mixtures or copolymers.
(2) At least one polymer that is hydrophilic, formed as a mixture or copolymer: The list is of a large number of unrelated polymers, most of which may not form mixtures or copolymers, let alone hydrophilic. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Nakashima et al (US 2014/0178992), with further evidence from Wessling as applied in rejection 2 below.
Nakashima teaches a base membrane surface-coated with poly(2- hydroxyethyl) methacrylate (as in applicant’s only disclosed example; it inherently forms a hydrogel) for the express purpose of preventing cell adhesion. [0110]. Asymmetric: at the least, the coating makes the membrane asymmetric as seen 
Additional hydrophilic polymers from applicant’s claims are also listed therein as well as in subsequent paragraphs. The base membrane is PET, polycarbonate, PVdF, etc., as listed by applicant in the claims. More base membrane materials in [0180]. More coating agents in [0183]. Filtering blood or plasma is an intended use.
Paragraph [0110] also teaches that making a membrane non-cell-adhesive (and hydrophilic) is well-known.
The intended uses include water and blood purification – [0197] – which teaches separation membranes for water treatment, biological components, blood purification like artificial kidney, which is a dialysis membrane (removes water, salt, urea, etc., from blood). See [0181], which teaches pore size and dialytic membrane, as well as tailoring pore size for intended use. Regarding the cartridge, see figures 1-5, which show a cartridge having plurality of cavities and channels and a cover. The “kit” has no additional components.

Response to arguments: Arguments are not persuasive. Typical RBCs have a diameter of >6 microns and thickness of >2 microns. White blood cells are significantly larger. Platelets have diameter >1 micron (Information well .

Claim(s) 1, 4-6, 8, 18 and 20 are rejected under 35 U.S.C. 102(a1) as being clearly anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Wessling et al (US 4,927,540).
Wessling teaches an asymmetric membrane (cellulose, polysulfone, polyamide thin film composites, etc.) functionalized as claimed. Particularly, the functionalizing agent can be same as or similar to that in applicant’s working examples, or acrylic/methacrylic acids, acrylates, methacrylates, etc. – see col. 12, lines 25-30. Membranes are of hydrophilic polymers (cellulosics) or hydrophilized as seen in the teachings of the reference. They range from reverse osmosis membranes to microporous membranes (example 33). Particularly, asymmetric ultrafiltration membrane in col. 6 lines 40-43.
Wessling also teaches that the treatment can be afforded for symmetric and asymmetric membranes. Col. 6 lines 60-63. Blood/plasma separation is only an intended use, which the microfiltration of ultrafiltration membranes of Wessling are capable of. The coating process with the concentration and the period are only process steps, which are not patentable in a product claim. MPEP 2113.

Having a kit or filter as a cartridge are only usable form the material, which are not patentable, but obvious to one of ordinary skill in the art.

Response to Arguments
Nakashima is addressed in the rejection 1. Regarding Wessling, the argument that it teaches reverse osmosis membrane is unpersuasive: it teaches ultrafiltration and microfiltration membranes, as shown in the rejection. The ionic coating in Wessling that is alleged as not workable in applicant’s invention is also same or similar to what is being claimed in the Markush groups of claims 1, 5 and 6: col. 12, lines 25-31. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777